Title: To George Washington from Peter Scull, 15 April 1779
From: Scull, Peter
To: Washington, George



Sir.
War-Office 15th April 1779.

By this conveyance your Excellency will receive the arrangement of the Rhode Island line, and that of the Captains and Subalterns of the Regiments from pennsylvania. The inclosed Letter from General St Clair containing matters on which the Board cannot determine, I am directed to forward it to your Excellency for consideration. The commissions of Captains McClelland and Finney having been made out I have sent them on in their proper bundles. The latter is in the 6 P. Regt and the former in the ninth—Cap. McClellan’s commission is dated the 13. July 1776. I have the honor to be Your Excellency’s Very obed. hb. Serv.
P. Scull Secretary
